                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 BOBBY R. GILBERT, #143087,                      :

        Plaintiff,                               :

 vs.                                             :   CIV. ACT. NO. 1:18-cv-320-TFM-N

 JESSICA MILLER, et al,                          :

        Defendants.                              :

                                            ORDER

       Pending before the Court is the Report and Recommendation filed by the Magistrate Judge

(Doc. 11, filed 11/9/18) to which no objections were filed. After due and proper consideration of

all portions of this file deemed relevant to the issues raised, the Report and Recommendation is

ADOPTED as the opinion of this Court.           It is ORDERED that Plaintiff’s complaint is

DISMISSED without prejudice under 28 U.S.C. § 1915(e) and for lack of subject matter

jurisdiction. A separate judgment will be entered.

       DONE and ORDERED this 28th day of December, 2018.

                                                     /s/ Terry F. Moorer
                                                     TERRY F. MOORER
                                                     UNITED STATES DISTRICT JUDGE




                                        Page 1 of 1
